                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION


 BRITTANY GILLIAM,                                §
                                                  §
                    Plaintiff,                    §
                                                  §
        v.                                        §          Case No. 7:20-cv-00275
                                                  §
 PEERLESS TYRE CO.                                §
 (INDIVIDUALLY AND D/B/A                          §
 PEERLESS TIRES 4 LESS),                          §

                    Defendant.


                                    NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Peerless Tyre Co. d/b/a Peerless

Tires 4 Less (“Peerless”) hereby removes this action from the 385th District Court, Midland

County, Texas, to the United States District Court for the Western District of Texas.

                                  STATE COURT LAWSUIT

       1.      This case involves a Texas citizen and resident, Plaintiff Brittany Gilliam, whose

minor child was allegedly injured at a Peerless store in Midland. On 10-27-20, Plaintiff filed suit

against Peerless in the 385th District Court, Midland County, Texas, Cause No. CV57148, claiming

that her child’s injuries were caused by Peerless’s alleged negligence.

       2.      Peerless now removes this case to this Court based on diversity jurisdiction.

                                 GROUNDS FOR REMOVAL

       3.      This action is removable pursuant to 28 U.S.C. § 1441. As set forth herein, this

Court has original diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because

this action is between citizens of different states, and the amount in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs.
PEERLESS TYRE CO.’S NOTICE OF REMOVAL                                                          PAGE 1
        4.      Minimal Diversity Requirement. As alleged in the State Petition, attached hereto,

this action is between citizens of different states. Upon information and belief, including the

representation of Plaintiff’s counsel and the site of the alleged incident, Plaintiff is an adult citizen

and resident of Texas. Exhibit A, Plaintiff’s Original Petition. Peerless is a citizen of a foreign

state. Specifically, Peerless is a Colorado corporation with its principal place of business located

at 5000 Kingston St., Denver, CO 80239. Consequently, complete diversity exists because

Plaintiff is a citizen of Texas, and Peerless is a citizen of Colorado.

        5.      Amount in Controversy Requirement. The amount in controversy in this action

exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff seeks “monetary

relief over $200,000.00 but not more than $1,000,000.00.” Exhibit A at ⁋ 5.

                               PROCEDURAL REQUIREMENTS

        6.      Timeliness of Removal. This Notice of Removal is timely because it is being filed

within 30 days of Peerless receiving, through service or otherwise, a copy of the Plaintiff’s Original

Petition. 28 U.S.C. § 1446(b)(1). Peerless was served through its registered agent, CT Corporation

System, on 11-06-20.

        7.      Removal to Proper Court. This Court is the appropriate court to which this action

must be removed because it is part of the district and division within which this action is pending,

namely, Midland County, Texas. 28 U.S.C. §§ 1441(a), 1446(a).

        8.      Filing and Service. As required by 28 U.S.C. § 1446(d), a copy of this Notice of

Removal will be contemporaneously filed in the 385th Judicial District Court and served on all

counsel of record.

        9.      Pleadings and Process. Peerless has not been served with any process, pleadings,

or orders in this action other than the Citation and Plaintiff’s Original Petition. See 28 U.S.C.

§ 1446(a).


PEERLESS TYRE CO.’S NOTICE OF REMOVAL                                                             PAGE 2
                                           Respectfully submitted,

                                           WATSON, CARAWAY,
                                           MIDKIFF & LUNINGHAM, LLP



                                             /s/ James W. Watson
                                           James W. Watson
                                           State Bar No. 20943100
                                           jwatson@watsoncaraway.com
                                           The Fort Worth Club Building
                                           306 W. 7th Street, Suite 200
                                           Fort Worth, Texas 76102
                                           817/870-1717
                                           817/338-4842 (FAX)
                                           ATTORNEYS FOR DEFENDANT
                                           PEERLESS TYRE CO.


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies on this  4th day of December, 2020, that a true and
correct copy of the foregoing document was served via e-mail on all parties in accordance with
the Federal Rules of Civil Procedure.


                                              /s/ James W. Watson
                                           James W. Watson




PEERLESS TYRE CO.’S NOTICE OF REMOVAL                                                  PAGE 3
